Case 4:20-cv-02292 Document 5 Filed on 07/20/20 in TXSD Page 1 of 3
                                                                             United States District Court
                                                                               Southern District of Texas

                                                                                  ENTERED
                                                                                  July 20, 2020
                                                                               David J. Bradley, Clerk


                      UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF TEXAS
                           HOUSTON DIVISION

       LARRY GENE FRANCIS,              § CIVIL ACTION NO.
       (TDCJ–CID #353248)               § 4:20-2292
                  Plaintiff,            §
                                        §
                                        §
              vs.                       § JUDGE CHARLES ESKRIDGE
                                        §
                                        §
       GERALD NIXON, et al.,            §
                Defendants.             §

                        MEMORANDUM ON DISMISSAL

           The complaint filed by Plaintiff Larry Gene Francis is
      dismissed as barred by the three-strikes provision of 28 USC
      § 1915(g). Dkt 1. His motion to proceed in forma pauperis is denied.
      Dkt 2.
           Francis proceeds pro se and seeks in forma pauperis status. He
      is an inmate of the Texas Department of Criminal Justice—
      Correctional Institutions Division. He brings suit against his
      parole officer, Gerald Nixon. He also sues a supervising parole
      officer, Michael Wesley.
           Francis asserts that Nixon altered the conditions of his parole
      and extended the period of electronic monitoring. Francis
      complained to Wesley and other regional parole officials about
      this. He asserts that Nixon then retaliated against him by charging
      him with a parole violation in September 2018. Francis alleges
      that Defendants violated his civil rights by revoking his parole
      following a hearing in October 2018. Among other things, he
      seeks compensatory damages of $275,000, punitive damages of
      $1,000,000, and a declaratory judgment that Nixon violated his
      civil rights.
           A threshold issue is whether Francis can proceed in forma
Case 4:20-cv-02292 Document 5 Filed on 07/20/20 in TXSD Page 2 of 3




      pauperis. A prisoner is not allowed to do so if federal courts have
      dismissed three or more prior civil actions or appeals for
      frivolousness, maliciousness, or failure to state a claim upon
      which relief may be granted. This bar doesn’t apply if the prisoner
      is in imminent danger of serious physical injury. 28 USC
      § 1915(g).
           Litigation records reveal that Francis has previously brought
      abusive actions in federal court. The Southern District of Texas
      has previously dismissed at least three of his suits as frivolous.
      See Francis v Texas Board of Pardon and Paroles, 4:19–cv–4256 (SD
      Tex) (dismissed for failure to state a claim in January 2020);
      Francis v Moss, 4:04–cv–1094 (SD Tex) (dismissed as frivolous in
      July 2004); and Francis v Lynaugh, 4:89–cv–3011 (SD Tex)
      (dismissed as frivolous in March 1992).
           Francis asserts that he faces physical harm each day he
      remains incarcerated. He thus appears to argue that his action fits
      within an exception to the three-strikes bar because he is in
      imminent danger. The Fifth Circuit holds that the plaintiff must
      show “imminent danger at the time that he seeks to file his suit
      in district court or seeks to proceed with his appeal or files a
      motion to proceed IFP.” Banos v O’Guin, 144 F3d 883, 884 (5th
      Cir 1998); accord Choyce v Dominguez, 160 F3d 1068, 1070 (5th Cir
      1998). The threat of harm must be “real and proximate.”
      Ciarpaglini v Saini, 352 F3d 328, 330 (7th Cir 2003) (citations
      omitted). Conclusory allegations are insufficient to carry that
      burden. Smith v Blount, 258 F Appx 630, 630 (5th Cir 2007)
      (unpublished).
           The exception itself refers to “a genuine emergency” where
      “time is pressing.” Heimerman v Litscher, 337 F3d 781, 782 (7th Cir
      2003) (citations omitted). As such, the harm must be imminent
      or occurring at the time that the complaint or notice of appeal is
      filed. The Third Circuit in Abdul-Akbar v McKelvie observed that
      Congress in passing the statute intended to include a safety valve
      to prevent impending harms, not those which had already
      occurred. 239 F3d 307, 315 (3rd Cir 2001). And so it there
      rejected a claim that allegations of having been sprayed with
      pepper spray combined with a claim that prison officials engaged
      in “continuing harassment, plots to hurt or kill him, and other



                                         2
Case 4:20-cv-02292 Document 5 Filed on 07/20/20 in TXSD Page 3 of 3




      forms of retaliation” sufficiently alleged imminent danger. Id at
      315 n 1 (citations omitted). A claim of past danger is thus
      insufficient to trigger the exception for imminent danger. See
      Banos, 144 F3d at 884 (finding prisoner claims that guards
      conducted body-cavity searches for purposes of sexual
      harassment, used excessive force, and assaulted him did not allege
      or establish imminent danger of physical injury).
           The Court has reviewed all of the filings in this action.
      Francis broadly complains of alleged continuing threats of harm.
      These allegations are conclusory and do not support a finding
      that he faces “imminent danger of serious physical injury.” 28
      USC § 1915(g). The three-strikes provision of 28 USC § 1915(g)
      bars the filing of the complaint in this action without payment of
      fees. Francis may still proceed in this action, but he must pay the
      requisite filing and other fees.
           The motion to proceed in forma pauperis is DENIED. Dkt 2.
           The complaint is DISMISSED WITHOUT PREJUDICE. It will be
      reinstated if Francis pays the $400 filing fee within thirty days of
      the entry of this Order.
           Any other pending motions are DENIED as moot.
           The Clerk of Court must SEND a copy of this Order to the
      Manager of the Three-Strikes List for the Southern District of
      Texas at Three_Strikes@txs.uscourts.gov.
           SO ORDERED.
           Signed on July 20, 2020, at Houston, Texas.

                                    ________________________
                                    Hon. Charles Eskridge
                                    United States District Judge




                                         3
